COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00524-CV


Rueben Mendoza                         §    From the 352nd District Court

v.                                     §    of Tarrant County (352-259031-12)

                                       §    April 4, 2013
Fort Worth Housing Authority and
Ameritex Security                      §    Per Curiam




                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS


                                   PER CURIAM